UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee X
UNITED STATES OF AMERICA, : 19 CR 351 (VM)
-against-
ORDER
DALTA LUCIA ARAMBUL, :
Defendant. :
ae ee ee ee ee ee ee ee ee X

VICTOR MARRERO, U.S.D.J.:

On April 1, 2020, counsel for the above-named defendant
submitted an application for bail on defendant’s behalf. (See
Dkt. No. 54.) The Government is hereby directed to respond to
the defendant’s application for bail by April 3, 2020. If the
Government opposes the defendant’s release, it is directed to
inform the Court whether the parties consent to a decision and
order on the basis of their written submissions. If any party
does not consent, the Court may then schedule a teleconference
on the bail application. Counsel for the defendant must obtain
the defendant’s waiver of an appearance before any
teleconference may occur, as logistical difficulties occasioned
by the ongoing COVID-19 pandemic currently prevent defendants

from connecting to such teleconferences.

SO ORDERED:

Dated: New York, New York
2 April 2020

—Z

 

Dt ee sos
fe >
2 Victor Marrero

G.S. Des
